Compass




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 20, 2015

                                       No. 04-14-00874-CV

                           Juan Alberto CASTILLO and Ana L. Perez,
                                          Appellants

                                                 v.

                                        COMPASS BANK,
                                           Appellee

                    From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2014-CVD-000024-L2
                            Honorable Jesus Garza, Judge Presiding

                                          ORDER
         On September 23, 2014, appellants Juan Alberto Castillo and Ana L. Perez filed separate
notices of appeal from the trial court’s August 27, 2014 judgment. On December 15, 2014,
appellants filed separate affidavits of indigency in this court. By order dated January 20, 2015,
we construed the affidavits as motions for extension of time to file the affidavits in the trial court
and granted the motions. See Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex.
2008). In that same order, we ordered the clerk of this court to send copies of the affidavits and
our order to the district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).
We further ordered that anyone who desired to file a contest to the affidavits to file such contests
in this court on or before January 30, 2015.

         No contests were filed. Because no contests were filed, appellants are considered
indigent for purposes of this appeal. Both the clerk’s record and the reporter’s record have been
filed in this court. Accordingly, we ordered appellants to file their appellants’ briefs in this court
on or before January 13, 2015. Neither appellant has filed a brief.

        Accordingly, we ORDER appellant Juan Alberto Castillo and appellant Ana L. Perez to
file his and her briefs and written responses reasonably explaining their failures to timely file
their briefs in this court on or before March 30, 2015. If appellant Juan Alberto Castillo fails to
file a brief and the written response by the date ordered, we will dismiss his appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a). Likewise, if appellant Ana L. Perez fails to file a brief
and the written response by the date ordered, we will dismiss her appeal for want of prosecution.
See id.
       We order the clerk of this court to serve copies of this order on both appellants and all
counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court